Citation Nr: 1701377	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than April 8, 2008 for the grant of service connection for asthma, to include on the basis of clear and unmistakable error (CUE) in prior VA decisions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Yates, Counsel
INTRODUCTION

The Veteran served on active duty from December 1982 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2016, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.  

As explained below, the issue has been expanded to include the Veteran's allegations of CUE in past VA decisions. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an effective date prior to April 8, 2008 for the award of service connection for asthma.  

The AOJ has adjudicated this appeal looking through the lens of the most recent claim for benefits.  More recently, however, the Veteran has alleged that he is entitled to an earlier effective date based on CUE in previous VA decisions.  Normally, a claim for benefits must be filed on the form prescribed by the Secretary of VA.  38 C.F.R. § 3.151 (2016).  This was not done regarding the allegations of CUE.  However, as the allegations of CUE are essentially another theory of entitlement to receiving the benefit sought on appeal - an earlier effective date for the grant of service-connection - in this case, the Board finds that the CUE theory of entitlement is also before the Board.  

As the allegations of CUE have not been considered in the first instance by the AOJ, this claim must be remanded to afford due process to the Veteran.  

Accordingly, the case is REMANDED for the following action:
  
1.  Provide the Veteran notice addressing his newly raised allegations of CUE in a prior denial of entitlement to service connection for asthma.  

2.  Once the above action has been completed, the claim for an effective date earlier than April 8, 2008 for the grant of service connection for asthma must be readjudicated, to include consideration of the Veterans allegations of CUE.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






